Citation Nr: 1025643	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension to include as 
secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972 and 
from September 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, 
which, inter alia, denied service connection for hypertension. 

In February 2010, the Veteran was scheduled to attend a 
videoconference hearing before the undersigned Veterans Law 
Judge; however, due to technical difficulties with the 
videoconference screen, the Veteran agreed to an audio hearing; a 
copy of this transcript is associated with the record.   
 
The issue of entitlement to a disability rating in excess of 20 
percent for service-connected diabetes mellitus, type II has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the Board notes that the Veteran has 
claimed that his hypertension is secondary to his service-
connected diabetes mellitus, type II.  The Veteran has not been 
informed about what he would need to show to establish service 
connection on a secondary basis, to include as due to 
aggravation.  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310 (2009). When aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service- connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Veteran must be 
provided with this notice.

At his hearing, the Veteran testified that he had been 
hospitalized in December 2009 through January 2010 at the VA 
hospital in Little Rock, Arkansas, due to his hypertension and 
service-connected diabetes mellitus, type II.  These records are 
not part of the claims file.  In order to fulfill the VA's duty 
to assist, the AOJ should obtain these records and associate them 
with the Veteran's claims file.

Finally, the AOJ indicated that a VA examiner had provided an 
opinion in February 2008 that the Veteran's hypertension was not 
related to his service-connected diabetes mellitus, type II.  The 
February 2008 VA examination report reflects the examiner's 
opinion that the Veteran had only recently developed hypertension 
and that it was not due to his diabetes mellitus, type II; 
however, the examiner did not provide any rationale for his 
opinion.  The Board notes that the record reflects that the 
Veteran had been diagnosed with hypertension in March 1998, while 
incarcerated.  In addition, as the examination was conducted for 
purposes of rating the Veteran's service-connected diabetes 
mellitus, type II, the examiner did not comment on whether the 
Veteran's hypertension was being aggravated by his diabetes 
mellitus, type II.  On remand, the Veteran should be afforded a 
VA examination to determine whether his current hypertension is 
proximately caused by his service-connected diabetes mellitus, 
type II or whether the Veteran's service-connected diabetes 
mellitus, type II is aggravating his hypertension beyond the 
natural progression of the illness.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a 
corrective notice pursuant to 38 C.F.R. 
§ 3.310 (2009), that informs him of the 
evidence required to establish a secondary 
service connection claim, to include on the 
basis of aggravation in accordance with the 
holding in Allen, supra.  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his hypertension.  The 
AOJ should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  In 
particular, the AOJ should obtain the 
treatment records from the Little Rock, 
Arkansas VA hospital, showing his 
hospitalization from December 2009 through 
January 2010.  If records are unavailable, 
please have the provider so indicate.  The 
Veteran should also be informed of such and 
provided with an opportunity to submit 
those reports.

3.  The AOJ should make arrangements for 
the Veteran to be afforded a VA 
examination, by an appropriate examiner, to 
determine whether the Veteran's 
hypertension is due to or being aggravated 
by his service-connected diabetes mellitus, 
type II.  All indicated tests or studies 
deemed necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment records 
must be made available to the examiner for 
review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.

The examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's hypertension is proximately due 
to, or the result of, his service-connected 
diabetes mellitus, type II, and whether it 
is at least as likely as not (50 percent or 
more probability) the Veteran's service-
connected diabetes mellitus, type II, has 
aggravated or accelerated his hypertension 
beyond its natural progression.

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should specify 
which symptoms/diagnoses are related to 
which factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinions expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  After completion of the above, the AOJ 
should readjudicate the appellant's claim.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claims.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination without good cause may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2009).  

The Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



